DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on February 8, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claim 7 has been amended; claims 11-12 are canceled; and claims 1-6 are withdrawn from further consideration.  Accordingly, claims 1-10 are pending in this application, with an action on the merits to follow regarding claims 7-10.
Because of the applicant's amendment, the following in the office action filed May 14, 2021, are hereby withdrawn:  
Claim rejections under 35 USC 112(d).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 7 recites, “said shirt lacking a turtleneck, said shirt comprising a pair of sleeves, each of the pair of sleeves lacking cuffs”, but such a limitation has not been disclosed in the written description as originally filed as other than referring to a shirt, the shirt having a hem and a shelf, no other structure of the shirt has been disclosed.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 (and claims 8-10 at least for depending from a rejected claim) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites, “said shirt lacking a turtleneck, said shirt comprising a pair of sleeves, each of the pair of sleeves lacking cuffs”, but such a limitation has not been disclosed in the written description as originally filed as other than referring to a shirt, the shirt having a hem and a shelf, no other structure of the shirt has been disclosed.  Further, the drawings do not show at turtleneck or details of the ending structure of each sleeve, but that does not constitute the possession of the exclusion of such features, as now claimed.  See MPEP 2173.05(i), which states "Any negative limitation or exclusionary proviso must have basis in the original disclosure", and "The mere absence of a positive recitation is not basis for an exclusion."  MPEP 2163.02 states, 
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 should recite, “said shirt comprising a pair of sleeves, each sleeve of the pair of sleeves lacking a cuff[[s]]….”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doney (US 2013/0227758) in view of Reynolds (US 5343564) in view of Bessler (US 6446269).
Regarding claim 7, Doney discloses a system (Figs. 4-6) comprising: a pair of pants (trousers as seen in Fig. 4 and disclosed in para. 0022), said pair of pants comprising a set of belt loops (see annotated Fig. 4); a shirt (11) comprising a shelf (4), said shirt lacking a turtleneck (as the shirt 11 can be a t-shirt as disclosed in para. 0016), said shirt comprising a pair of sleeves (as traditional t-shirts are known to have sleeves), each of the pair of sleeves lacking cuffs (as traditional t-shirts are known to lack at least bands extending around the bottom of the sleeves).

Bessler teaches the shelf (40) comprising an elastomer component (as disclosed in col. 4, lines 25-30, at least 28 is made of rubber); said pair of pants (44) comprising a set of belt loops (see annotated Fig. 4); a belt (46), wherein said belt engages with said shelf (40), said belt passing through a set of belt loops of a pair of pants (44) worn by said user (as best seen in Fig. 3).
Doney and Bessler teach analogous inventions in the field of garments to prevent movement of garments.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a belt through the belt loops of Doney with the belt/pant arrangement as taught by Bessler such that the belt passes through belt loops of pants so that the belt may be removable and usable with other pants and to allow for increased adjustment to snuggly fit the body thereby offering further protection against insects from entering.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the shelf of Doney with an elastomer component as taught by Bessler “which readily slides into and out of the [outer cover of the shelf] and is adequately flexible to conform its shape to encircle the user’s waist” (see col. 4, lines 28-31 of Bessler).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
restrains motion of said shirt relative to said belt when worn by a wearer (as the belt is above the shelf of the shirt).
The combined system of Doney and Bessler does not expressly disclose the elastomer component (of the shelf) being substantially rectangular, however Doney does disclose that the shelf may made by “another appropriate method” (see para. 0022 of Doney).
Reynolds teaches a shirt restraint system (Figs. 1 and 4) comprising: a pair of pants (14); a shirt (12a) comprising a shelf (formed by 46 and the hem enclosing 46, see Fig. 4), said shelf comprising a substantially rectangular component (46, as can be seen in Fig. 4 it is substantially rectangular).
Doney, Bessler, and Reynolds teach analogous inventions in systems to restrain the movement of clothing.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the shelf arrangement/shape of Doney with the shelf arrangement/shape as taught by Reynolds as a simple substitution of one well known construction arrangement for another in order to yield the predictable result of restraining the shirt below the waistband of the pants.  Further, such a modification would be obvious to one having ordinary skill in the art because the shelf of Reynolds prevents a more noticeable unsightly bulge that would occur with a circular cross section.  Further, Examiner notes a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  See MPEP 2144.04.  A 
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the system, there would be a reasonable expectation for the structures of the system to perform such functions, as Examiner has explained after each functional limitation.
	Regarding claim 8, the modified system of Doney discloses wherein: said shelf (formed by 46 and the hem enclosing 46, see Fig. 4 of Reynolds) defines a substantially flat surface (as can be seen in Fig. 4 of Reynolds, the shelf has several flat surfaces).
Regarding claim 9, the modified system of Doney discloses wherein: said substantially rectangular elastomer component (4 of Doney as modified to be an elastomer by Bessler and by the configuration of 46 of Reynolds) is installed in a hem of said shirt (as can be seen in Fig. 4 of Doney or Fig. 4 of Reynolds).
Regarding claim 10, the modified system of Doney discloses wherein: said substantially rectangular elastomer component (4 of Doney as modified to be an elastomer by Bessler and by the configuration of 46 of Reynolds) is one of a plurality of elastomeric insert segments (as 46 of Reynolds can be divided into parts, divisions, portions, or sections; Examiner notes the term “segments” is very broad and defined as “one of several parts or sections into which an object is divided; portion” according to Defn. No. 2 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com) installed in a hem of said shirt (as can be seen in Fig. 4 of Doney or Fig. 4 of Reynolds).

    PNG
    media_image1.png
    867
    684
    media_image1.png
    Greyscale

Annotated Fig. 4 (Doney)

    PNG
    media_image2.png
    647
    608
    media_image2.png
    Greyscale

Annotated Fig. 4 (Bessler)

Response to Arguments
Applicant’s arguments, filed September 14, 2021, with respect to the 35 USC 103 rejections of claim 7 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
rd full paragraph).  Examiner respectfully disagrees.  First, in the new ground of rejection above, Bessler has been relied on to teach the shelf having an elastomer component.  Further, Examiner notes that the component can be considered to be “one of a plurality of elastomeric insert segments installed in a hem of said shirt” at least as 46 of Reynolds can be divided up into parts, division, portions or sections and therefore reads on “segments” absent further distinguishing limitations in the claim(s).  Examiner notes the term “segments” is very broad and defined as “one of several parts or sections into which an object is divided; portion” according to Defn. No. 2 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com. 
Applicant submits that the dependent claims are patentable based on their dependencies from claim 7; however, as discussed in the rejection below and in the arguments above, claim 7 is not allowable over the prior art.  Therefore, these arguments have not been found convincing and the rejections of claims 8-10 under 35 have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732